



Exhibit 10.1
Fastenal Company
Bonus Program for Executive Officers
Quarterly Incentives
Our executive officers are eligible for cash incentives through individual bonus
arrangements based on improvements in the overall financial performance of the
company and/or their respective areas of responsibility. The bonus arrangements
provide our executive officers with the opportunity to earn a cash bonus for
each quarter during a year when we increase our earnings above a predetermined
minimum target.
The cash bonuses for all of our named executive officers other than our chief
financial officer are based on growth in pre-tax earnings of the company and/or
the officer's area of responsibility. The compensation committee selected
pre-tax earnings as the appropriate metric for calculating cash bonuses for
those officers because of the committee's belief that the focus of the named
executive officers should be on profitability, which is the primary driver of
shareholder value. The cash bonuses for our chief financial officer are based on
growth in company-wide net earnings because his responsibilities allow him to
affect our entire financial position including our tax position.
The compensation committee believes that no named executive officer should earn
a cash bonus for a quarter unless financial performance has improved and
therefore sets minimum targets for each quarter that are equal to the earnings
achieved for the same quarter in the prior year. The compensation committee
requires growth in earnings before any bonuses can be earned due to its belief
that growth is achievable with superior effort and will generate the cash
necessary to expand the company's operations in accordance with our business
plans and increase shareholder value.
The payout percentage used to calculate the amount of each named executive
officer's quarterly cash bonus reflects the officer's track record in his
current position (i.e., newly promoted executives historically have had to prove
themselves in their new positions before earning higher payout percentages) and
relative ability to impact profitability.
We do not believe it is necessary for payouts under our executive cash incentive
program to be capped, as cash bonus payments to our named executive officers are
tied directly to our financial performance so that they increase only if and to
the extent the company's profitability grows. We do not base the cash incentives
paid to our executive officers on multiple metrics since we believe the current
design of our executive bonus arrangements, along with our other controls,
adequately mitigates risk and since the use of multiple metrics would not be in
furtherance of our goal of keeping our compensation programs simple,
understandable, and transparent, and would risk keeping our executives focused
on things other than profitability, thereby depriving them of the clear feedback
and motivation necessary to improve our bottom line.
From time to time, our compensation committee has awarded discretionary bonuses
to our executive officers to recognize extraordinary efforts. In 2018, Mr. Lewis
received modest discretionary bonuses to recognize his efforts and that of his
team to realize one-time tax benefits available to Fastenal related to
accelerated depreciation, which were attractive due to the lower tax rate
approved in the Tax Act.
2018 Incentive Program
The bonus arrangements for our named executive officers for 2018 were approved
by our compensation committee at its last meeting in 2017. Consistent with prior
years, the bonuses for 2018 were based on growth in pre-tax earnings or net
earnings of the company and/or the officer's area of responsibility. The bonuses
for each quarter were determined by applying a payout percentage to the amount
by which pre-tax earnings or net earnings exceeded 100% of pre-tax earnings or
net earnings for the same quarter in 2017. The compensation committee determined
that the bonus formulas for each of the named executive officers for 2018 would
remain unchanged from 2017, except that Ms. Wisecup's payout percentage was
increased in recognition of her expanding responsibilities as Senior Executive
Vice President - Human Resources. The committee otherwise maintained bonus
arrangements consistent with 2017 because the committee believes those
arrangements are reasonable and reflective of our business model and culture.
The 2018 cash incentive program described above applied to all of our named
executive officers. The specific bonus opportunities for our named executive
officers are summarized in the table below. Each named executive officer's cash
bonus for each quarter during 2018 was determined by applying the payout
percentage listed opposite his or her name below to the amount by which pre-tax
earnings or adjusted net earnings of the company and/or the officer's area of
responsibility for that quarter exceeded 100% of such earnings in the same
quarter of 2017 (the 'minimum target').                    







--------------------------------------------------------------------------------





Exhibit 10.1 (Continued)
Name
Earnings Type
Payout Percentage
Mr. Florness
Company-wide pre-tax earnings
1.25%
Mr. Lewis
Company-wide net earnings (as adjusted to exclude impacts of the Tax Act)
0.90%
Mr. Owen
Company-wide pre-tax earnings
0.80%
Mr. Watts (1)
Pre-tax earnings
2.40% / 0.35%
Ms. Wisecup
Pre-tax earnings
0.65%

(1)
The bonuses for Mr. Watts were based on growth in U.S. dollar equivalent pre-tax
earnings for the geographic areas under his leadership (which are all areas
outside of the United States), with the payout percentage applied to that growth
of 2.40%, as well as growth in company pre-tax earnings, with the payout
percentage applied to that growth of 0.35%.

The following table sets out, for each quarter in 2018, our actual and minimum
target pre-tax earnings and actual and adjusted net earnings on a company-wide
basis for that quarter, in each case rounded to the nearest thousand. (As
indicated above, the 'minimum target' amount in 2018 was 100% of such earnings
in the same quarter of 2017.)
2018
Actual
Pre-tax Earnings
 
Minimum Target
Pre-tax Earnings
 
Actual
Net Earnings
 
Adjusted
   Net Earnings (1)
 
Minimum Target
Net Earnings
 
First quarter
$
231,873,000


 
210,893,000


 
174,303,000


 
147,000,000


 
134,159,000


 
Second quarter
265,961,000


 
235,366,000


 
211,241,000


 
168,700,000


 
148,917,000


 
Third quarter
259,480,000


 
225,992,000


 
197,644,000


 
164,300,000


 
143,103,000


 
Fourth quarter
229,703,000


 
200,830,000


 
168,698,000


 
145,400,000


 
152,422,000


(2)

(1)
Net earnings for 2018 were modified to exclude the estimated unanticipated
positive impact of the Tax Act for purposes of calculating Mr. Lewis' bonus. Mr.
Lewis' quarterly bonuses for 2018 were calculated on the adjusted net earnings
set forth in the column above (excluding the estimated impacts of the Tax Act).

(2)
Because the Tax Act was enacted during the fourth quarter of 2017, the minimum
target for this period included approximately $24.4 million of discrete tax
items due to the Tax Act. Mr. Lewis' bonus for the fourth quarter of 2018 was
calculated based on a minimum target that reflected pro forma net earnings of
$128.1 million (without giving effect to these discrete tax items due to the Tax
Act).

During 2018, the approximate percentage of the actual and minimum target pre-tax
earnings of the company attributable to our operations in the geographic area
outside the United States (under Mr. Watts' leadership) was 11%.
2019 Incentive Program
The bonus arrangements for our named executive officers for 2019 were approved
by our compensation committee at its last meeting in 2018. Consistent with prior
years, the bonuses for 2019 will be based on growth in pre-tax earnings or net
earnings of the company and/or the officer's area of responsibility. The bonuses
for each quarter will be determined by applying a payout percentage to the
amount by which pre-tax earnings or net earnings exceeded 100% of pre-tax
earnings or net earnings for the same quarter in 2018. The compensation
committee determined that the bonus formulas for each of the named executive
officers for 2019 will remain unchanged from 2018, except that Mr. Owen's bonus
percentage was increased due to changes in his responsibilities. While the
compensation committee otherwise maintained the bonus formulas for each other
named executive officer consistent with 2018, it approved a supplemental bonus
program for 2019 for each named executive officer other than Mr. Florness. The
supplemental bonus program, known as the ROA (Return on Assets) Plan, is
intended to encourage better management of accounts receivable, inventory, and
vehicles and will provide cash incentive amounts on a quarterly basis for asset
management improvement over the same quarter in the prior fiscal year.





